BROWN, J.
Tbis action grows out of certain proceedings before tbis Court wbicb were bad when plaintiff applied for license to practice law. In re License, 143 N. C., p. 1.
Upon that bearing, in consequence of information received by us affecting tbe character of plaintiff, tbis Court being desirous of knowing tbe true facts, caused notice to be given tbe applicant, Hiram Baggett, and caused a citation to issue to tbe law firm of Grady & Graham, commanding them to appear at a date fixed in said citation and inform tbe Court as to any facts within their knowledge concerning tbe moral character of said applicant. In obedience to said mandate tbe defendant Henry A. Grady appeared before tbis Court and filed certain affidavits, one of wbicb was made by himself, one by tbe defendant McPbail, and one by tbe defendant Wilson. The plaintiff, Hiram Baggett, also appeared in answer to tbe citation served on bim, and filed affidavits in support of bis character and moral standing. Certain parts of the affidavits filed by tbe defendants are copied in tbe complaint, and contain tbe matters alleged to have been libelous. All of said affidavits were read before tbe Supreme Court, while tbe Court was con*344sidering the application of the plaintiff for a license to practice law; and this is the only publication of said charges proven or testified to upon the trial, except such mention thereof as was made in the newspapers by the reporters who attended the hearing.
The plaintiff also alleges that there was a conspiracy between the several defendants to injure his character, and to prevent him from getting a license to practice law.
At the conclusion of the plaintiff’s evidence, on motion of counsel for the defendants, a nonsuit was granted, and the plaintiff excepted and appealed.
The judgment of the Court must be sustained, for two reasons :
First. The affidavits were absolutely privileged, because made and used in proceeding,' before a court, relevant to the inquiry, and while in the determination thereof, and the same having been called for by the court.
Second. There was no evidence whatever of a conspiracy between the several defendants to injure the name or character of the plaintiff by the use of the alleged defamatory matter set out in the complaint.
As to the question of privilege, it is well settled that what a party or witness says or does in the progress of a trial, relevant to the issue, whether actuated by malice or not, is absolutely privileged. Runge v. Franklin, 72 Tex., 585, 13 Am. St. Rep., 833; Nissen v. Cramer, 104 N. C., 574.
This Court has complete jurisdiction over the granting of licenses to practice law. The plaintiff was an applicant and the Court was considering his application.
The affidavits were filed in obedience to the mandate of the Court, , and are therefore absolutely privileged. They were strictly relevant to the matter under consideration, but in this respect the privilege of a witness extends beyond that of counsel ; for it is not the business of a witness to consider whether the subject under inquiry is relevant or not. This is strictly the province of counsel and of the court, and if no objection is made to a question, or, if being made, is overruled, it is the *345duty of a witness to assume that it is relevant and to answer it; and for his answer, when responsive to the question, he cannot be held liable in a civil suit.
Kemper v. Fort, 219 Pa., 85; 123 Am. State Rep., 623, and notes; Burrows v. Gray, 7 Gray, 301; Nissen v. Cramer, 104 N. C., 575.
The judgment of the Superior Court is
Affirmed.